Citation Nr: 0735348	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-37 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a dental condition 
secondary to jaw fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether the 
veteran's degenerative disc disease of the lumbar spine is 
related to service.

2.  The medical evidence does not show that the veteran has a 
current left shoulder disorder.

3.  The medical evidence does not show that the veteran has a 
current dental disorder that is proximately due to or the 
result of the service-connected jaw fracture.


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease of the 
lumbar spine is warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2007).

2.  A left shoulder disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

3.  A dental disorder was not incurred in service, nor is it 
proximately caused or aggravated by the veteran's service-
connected jaw fracture.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In light of the favorable decision contained herein on the 
issue of entitlement to service connection or a low back 
disorder, that is, the granting of the claim, it is clear 
that sufficient evidence was developed in respect to this 
claim.  To the extent that there may be any deficiency of 
notice or assistance as to this claim alone, the Board finds 
that there is no prejudice in proceeding with this claim 
given the favorable nature of the Board's decision. 

As for the remaining claims, the Board notes that the August 
2003 notice is deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element.  The Board 
finds, however, that the purposes of the notice requirements 
has not been frustrated and the error in failing to provide 
notice of the fourth Pelegrini II element has not affected 
the essential fairness of the adjudication because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claims for service connection.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show error did not affect the 
essential fairness of the adjudication.).  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted substantial evidence, such as private treatment 
records and private nexus opinions, that indicates he knew of 
the need to provide VA with information and evidence to 
support his claims.  In addition, the August 2003 letter 
requested that the veteran submit any service medical records 
he had in his possession, which he did so twice.  In such 
manner, the veteran has exhibited actual knowledge of VA's 
desire to obtain all evidence in relation to his claims, 
including any evidence in his possession.  VA has, therefore, 
fulfilled its "duty to notify" the veteran. 

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
as his appeal was certified to the Board prior to the 
issuance of that decision.  However, given the denial of the 
veteran's claims, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from April 
2001 through September 2003.  The veteran provided private 
medical treatment record from January 2000 through January 
2002 and also provided BVA with releases for additional 
private treatment records.  The RO requested all private 
treatment records identified by the veteran and obtained 
additional private treatment records from June 2003.  The 
veteran was notified in the rating decision and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
additional evidence in support of his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board finds 
that examinations for the veteran's claims for service 
connection for a left shoulder disorder and a dental disorder 
are not necessary because there is no medical evidence that 
the conditions currently exist.  Since there is no evidence 
of current disability related to the veteran's left shoulder 
or teeth, VA examinations are not necessary.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 



II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that the disabilities he is seeking 
service connection for are due to an incident in service in 
which, while working on a Naval vessel at sea, the veteran 
slipped on a hatch cover and fell two decks with the hatch 
cover following him and striking him as he lay on the deck.  
The service medical records show that this incident occurred 
on April 5, 1944.  The initial physical examination revealed 
fracture of the mandible, shock, and multiple abrasions of 
the face, head and  shoulders.  The veteran was hospitalized 
for treatment for his injuries related to this incident from 
April 5, 1944, to May 11, 1944.

Low Back Disorder

The more recent medical evidence shows that the veteran was 
diagnosed by a lumbar spine x-ray series in December 2001 to 
have degenerative disc disease of the L2-3 and L4-5 levels of 
the lumbar spine.  Thus the evidence establishes that the 
veteran has a current disability of the lumbar spine.

As for evidence of the injury in service, the veteran did not 
initially complain of an injury to his back on April 5th.  
However, he did complain of pain in his back a day later 
(April 6th).  A treatment note from April 8th indicates that 
the veteran complained less of pain in the back.  No other 
mention of any back pain is made in the treatment notes of 
this hospitalization.  The veteran was discharged from the 
hospital to duty, fit for same, on May 11, 1944.  A November 
5, 1945, note of examination indicates that the veteran was 
found physically qualified for transfer but notes that he 
requested orthopedic consultation for a painful back.  There 
is no indication in the service medical records that the 
veteran was sent for a consultation.  Nor are there any other 
complaints of or treatment for back pain seen in the service 
medical records. 

At the veteran's separation examination in January 1946, he 
reported having a history of a back injury in March 1944.  
The examiner noted, however, that no treatment was needed at 
that time and there was no disqualifying condition presently 
found.  Rather the spine and extremities were found to be 
normal.

The first post-service complaint of back pain seen in the 
available medical records was in October 2001.  The veteran 
complained of low back pain over the last several months.  
The assessment was likely mild muscular strain.  When the 
veteran continued to complain of low back pain over the next 
two months, his doctor sent him for a lumbar spine series.  
The veteran underwent x-rays of the lumbar spine on December 
4, 2001.  The films showed degenerative disc disease at L2-3 
and L4-5 manifested by narrowing of the joint spaces and 
osteophytes.  There was also seen associated mild 
dextroscoliosis.  The impression was advanced degenerative 
disc disease at L2-3 and L4-5.  

In support of his claim, the veteran submitted a letter from 
his private physician.  This doctor indicates that he is 
familiar with the veteran's back pain and has reviewed his 
medical history including notes/records from the service 
(service medical records).  He opines that the veteran's 
current condition is as likely as not related to the back 
pain that he experienced while serving upon active duty.  
Also in support of his claim, the veteran submitted a July 
2003 addendum to the December 2001 lumbar spine series 
report.  This addendum indicates that the veteran asked the 
radiologist if the changes shown on the x-rays could have 
been related to an injury in 1944.  The radiologist states 
that the changes are definitely not acute or subacute but are 
chronic and anywhere from 6 months to 50 years could be the 
time frame for their having been present.

A review of the VA treatment records shows that the veteran 
was also seen for complaints of back pain by VA.  A June 2003 
treatment note indicates that the veteran brought in copies 
of the lumbar spine series from December 2001 and "military 
records" to show his VA doctor.  He related that he 
complained of back pain during his "tour" and that the back 
pain the doctor is treating him for is a result of this 
episode.  In response, however, the doctor stated that it is 
not possible for him to either link or refute a connection 
between age related degenerative changes in the veteran's 
lumbar spine and an injury occurring during his service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

The Board finds that the evidence is in equipoise as to 
whether the veteran's current degenerative disc disease is 
related to the complaints of back pain seen in service and 
specifically the April 1944 incident.  Weighing against the 
veteran's claim is the lack of evidence of a chronic low back 
disorder or a specific injury in service and the length of 
time before any post-service medical treatment is seen.  
Although the service medical records do show complaints of 
back pain two separate times in service, there was no 
evidence of any back disorder at the time of the veteran's 
separation examination in January 1946.  

Furthermore, there is no medical evidence of a back disorder 
that may show chronicity of the claimed condition until many 
years after service.  The first post-service medical evidence 
showing complaints of back pain is not until October 2001, 
more than 65 years after the veteran's discharge from 
service.  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2007).   Service incurrence, however, may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).

Conversely, the veteran's private physician provides a nexus 
opinion that the veteran's current back disorder is as likely 
as not related to the back pain the veteran had in service.  
This opinion is based upon a review of the veteran's medical 
records including the service medical records.  Thus the 
Board does not see any reason not to accept this doctor's 
opinion.  In addition, the radiologist's statement that the 
condition is chronic and may have existed for up to 50 years 
supports the private doctor's opinion and weighs in the 
veteran's favor.  

Furthermore, there are no opposing medical opinions.  The VA 
doctor's statement in the June 2003 treatment record is not 
sufficient to constitute an opinion.  Rather the VA doctor's 
statement indicates that he felt he would have to resort to 
speculation in order to render an opinion as to the etiology 
of the veteran's current back disorder.  His statement 
therefore fails to set forth any opinion at all and cannot 
constitute negative evidence against the veteran's claim.  
See Locklear v. Nicholson, 20 Vet. App. 410, 418 (2006) (The 
Board's conclusion that medical reports from two doctors who 
conceded to being unfamiliar with the effects of gas exposure 
did not favor an award of service connection for chest pains 
due to overexposure to tear gas does not mean necessarily 
that the evidence does not indicate that there may be an 
association between an in-service injury and a current 
disability.). 

Thus the Board finds that the evidence in favor and against 
the veteran's claim for service connection for a low back 
disorder is at least in equipoise.  Therefore, giving the 
veteran the benefit of the doubt, service connection for 
degenerative disc disease of the lumbar spine is granted.



Left Shoulder Disorder

Service connection requires first that there be medical 
evidence of a current disability.  A review of the recent 
medical evidence ranging from January 2000 through September 
2003 does not show that the veteran has been treated for or 
diagnosed to have any left shoulder disorder.  Without 
medical evidence of a current disability, service connection 
is not warranted.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).

The Board acknowledges that the veteran's service medical 
records show that he received abrasions to the shoulders in 
the April 5, 1944, incident.  The treatment records show, 
however, that the veteran's right shoulder (not the left one) 
was x-ray examined for signs of a fracture (of which there 
was none).  The subsequent service medical records are silent 
for any further complaints of or treatment for any continuing 
shoulder problems.  The veteran's separation examination 
report does not mention any history of a shoulder problem nor 
was any abnormality found on examination.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left shoulder disorder because there is no evidence that the 
veteran suffers from any current disability as a result of an 
injury in service.  The preponderance of the evidence being 
against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Dental Disorder Secondary to Jaw Fracture

Service connection requires first that there be medical 
evidence of a current disability.  A review of the present 
medical evidence ranging from January 2000 through September 
2003 does not show that the veteran has been treated for or 
diagnosed to have any dental disorder related to the jaw 
fracture incurred in service.  There are some records from 
the veteran's private treating physician from June 2000 that 
show him to be diagnosed with mild temporomandibular joint 
(TMJ) disorder.  Also an April 2001 VA treatment note shows 
the veteran complained of chronic oral problems after his jaw 
was broken in service, but does not indicate any diagnosis.  
These treatment records, however, do not indicate a dental 
disorder.  

The Board acknowledges that the veteran's service medical 
records show that he fractured his mandible as a result of 
the fall on April 5, 1944.  The service medical records, 
however, fail to show that the fractured jaw or treatment 
therefore caused any dental trauma.  The veteran's entrance 
and separation dental examinations are for all practical 
purposes identical.  There is no evidence that the veteran's 
fractured jaw caused additional caries or periodontal disease 
that have required treatment.  Nor is there any evidence that 
the veteran lost any teeth due to the fracture.  Furthermore, 
the mild TMJ disorder shown in the current treatment records 
was considered in rating the veteran's residuals from the now 
service-connected jaw fracture.  Such evidence cannot, 
therefore, be used to grant separate service connection for a 
dental disorder.  See 38 C.F.R. § 4.14 (rule against 
pyramiding).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
dental disorder as due to the jaw fracture in service because 
there is no evidence that the veteran suffers from any 
current dental disability as a result of the injury in 
service.  The preponderance of the evidence being against the 
veteran's claim for service connection, the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.



ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a dental condition 
secondary to jaw fracture is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


